Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 4 reads: “The computer-implemented method of claim 4, wherein…”
	Because the claim is stated as being dependent upon itself, the scope of the claim is indefinite. No scope for the “computer-implemented method of claim 4” has been established prior to claim 4, therefore no scope can be ascertained and no further limitations can be applied to the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of 
The following steps of analysis were used to determine the allowability of each claim under 35 U.S.C. 101:
	Step 1: The claim is analyzed to determine whether it is drawn to one of the four statutory categories of invention (a process, machine, manufacture, or composition of matter). If true, analysis continues to Step 2A – Prong One.
	Step 2A – Prong One: The claim is analyzed to determine whether it recites a judicial exception (an abstract idea, law of nature, or natural phenomenon). If true, analysis continues to Step 2A – Prong Two.
	Step 2A – Prong Two: The claim is analyzed to determine whether it recites additional elements that integrate the exception into a practical application of the exception. If false, analysis continues to Step 2B.
	Step 2B: The claim is analyzed to determine whether it recites additional elements that amount to an inventive concept (i.e., whether the claim as a whole amounts to significantly more than the recited judicial exception itself). If false, the claim is not allowable under 35 U.S.C. 101.

Claims 1-3, 5, 12-14, 16, and 20:
	Step 1: Claims 1-3 and 5 are drawn to a method, claims 12-14 and 16 are drawn to a machine, and claim 20 is drawn to a system (i.e., a manufacture).
	Step 2A – Prong One: The following limitations are abstract ideas (mental processes) under broadest reasonable interpretation:
…identifying a set of path priors to use as a basis for deriving a planned path for the vehicle in the geographic area; sampling path priors in the identified set of path priors and thereby producing a set of points that is representative of the identified set of path priors; fitting a curve to the set of points produced by the sampling; and deriving the planned path for the vehicle based on the fitted curve.”
Claims 2 and 13 recite: “…selecting a sequence of road segments that the planned path is to traverse; identifying a respective subset of path priors associated with each road segment in the selected sequence; and combining the respective subsets of path priors associated with the road segments in the selected sequence into the identified set of path priors.”
Claims 3 and 14 recite: “… fitting the curve to the set of points to achieve a balance between minimizing a deviation from the set of points and minimizing a curvature of the curve.”
Claims 5 and 16 recite: “…before sampling the path priors in the identified set of path priors, filtering the identified set of path priors based on a comparison between (i) contextual information related to the path priors in the identified set of path priors and (ii) contextual information related to the operation of the vehicle, and wherein sampling the path priors in the identified set of path priors comprises sampling the path priors that remain in the identified set of path priors after the filtering.”
Claim 20 recites: “…while a vehicle is operating in a geographic area, identifying a set of path priors to use as a basis for deriving a planned path for the vehicle in the geographic area; sampling path priors in the identified set of path priors and thereby producing a set of points that is representative of the identified set of path priors; fitting a curve to the set of points produced by the sampling; and deriving the planned path for the vehicle based on the fitted curve.”
Step 2A – Prong two: Claim 1 recites “a computer-implemented method” and claim 12 recites a “non-transitory computer readable medium comprising executable program instructions”, but these do not integrate the exceptions into a practical application because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
Step 2B: Claim 1 recites “a computer-implemented method” and claim 12 recites a “non-transitory computer readable medium comprising executable program instructions”, but these do not amount to an inventive concept because they are mere instructions to apply an exception. It is categorized as such because the claim invokes computers or other machinery merely as a tool to perform an existing process. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016).
 
Claims 2-11 and 13-19:
Claims 2-3 and 5 are directed to additional non-statutory subject matter due to their dependence on claim 1 (see above) and do not contain additional elements that integrate the exception into a practical application or amount to an inventive concept.
Claims 4 and 6-11 are directed to non-statutory subject matter due to their dependence on claim 1 and do not contain additional elements that integrate the exception into a practical application or amount to an inventive concept.

Claims 13-15 and 17-19 are directed to non-statutory subject matter due to their dependence on claim 12 and do not contain additional elements that integrate the exception into a practical application or amount to an inventive concept.
Claim 16 is directed to additional non-statutory subject matter due to its dependence on claim 12 (see above).
Claims 17 and 18 are directed to additional non-statutory subject matter also due to their dependence on claim 16 in addition to their dependence on claim 12 (see above).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila et al. (US 20180066957 A1) (hereinafter Stroila) in view of Ferguson et al. (US 10421453 B1) (hereinafter Ferguson).
Claim 1 and 12:
	Stroila discloses (claim 1) a computer-implemented method ([0031] Examples of a method, apparatus, and computer program for providing trajectory bundles for map data analysis are disclosed.) comprising:
 And (claim 12) a non-transitory computer-readable medium ([0005] "According to another embodiment, a computer-readable storage medium…") comprising executable program instructions for:
	(claims 1 and 12) while a vehicle is operating in a geographic area, identifying a set of path priors to use as a basis for deriving a planned path for the vehicle in the geographic area ([0003] "The method further comprises clustering the plurality of trajectories into one or more trajectory bundles based on the similarities. The one or more trajectory bundles respectively represent a possible maneuver within the bounded geographic area.");
	Stroila does not explicitly disclose the following element. However, Ferguson does disclose sampling path priors in the identified set of path priors and thereby producing a set of points that is representative of the identified set of path priors ((column 5, lines 56-57) "This analysis may include taking a number of points along each of the trajectories.");
Stroila additionally discloses fitting a curve to the set of points produced by the sampling ([0089] "Alternatively, the mapping platform can use a curve fitting algorithm (e.g., Bezier curves) or any other process to connect the probe points into a trajectory.");
	Stroila does not explicitly disclose the following element. However, Ferguson does disclose and deriving the planned path for the vehicle based on the fitted curve. ((column 5, lines 61-64) "If the sum of the likelihood values meets the threshold value, then all of the trajectories that had their likelihood values summed together may be considered a final future trajectory.")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method (claim 1) and/or the non-transitory computer-readable medium (claim 12) as disclosed by Stroila by Ferguson in order to render the technology better suited to guide vehicles through a series of waypoints on a planned path.

Claims 2, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila in view of Ferguson and Beaurepaire (US 11200807 B2) (hereinafter Beaurepaire).
	Claim 2 and 13:
	Modified Stroila discloses (claim 2) the computer-implemented method of claim 1 and the (claim 13) non-transitory computer-readable medium of claim 12, (claims 2 and 13) wherein identifying the set of path priors to use as a basis for deriving the planned path for the vehicle in the geographic area comprises:
	Stroila additionally discloses selecting a sequence of road segments that the planned path is to traverse ([0068] In exemplary embodiments, the road segment data records 205 are links or segments representing roads, streets, or paths, as can be used in the calculated route);
	Modified Stroila does not explicitly disclose the following elements. However, Beaurepaire does disclose identifying a respective subset of path priors associated with each road segment in the selected sequence ((column 9, lines 46-48) "The node data records are end points corresponding to the respective links or segments of the road segment data records.");
	and combining the respective subsets of path priors associated with the road segments in the selected sequence into the identified set of path priors. ((column 9, lines 48-50) "The road link data records and the node data records represent a road network, such as used by vehicles, cars, and/or other entities.")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method (claim 2) and/or the non-transitory computer-readable medium (claim 13) as disclosed by modified Stroila by adding the identifying and combining of path prior subsets as disclosed by Beaurepaire in order to better organize and manage data associated with the function of the technology in order to execute the function more effectively.
Claim 11:
Modified Stroila discloses the computer-implemented method of claim 1, but does not explicitly disclose the following elements. However, Beaurepaire does disclose wherein identifying the set of path priors comprises defining path priors that are encoded into map data for the geographic area. ((column 5, lines 23-39) "In one embodiment, the vehicle sharing platform 105 is configured to monitor vehicles in the vicinity of the user that exhibit parking search behaviors… For example, the sources of the information may include map data, information inferred from data collected from participating vehicles, or a combination thereof." Examiner interprets the parking search behavior to read on path priors, and since one of the sources for this information is map data, the parking search behavior must be encoded into map data.)
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by modified Stroila by adding the defining of path priors as disclosed by Beaurepaire in order to better organize and manage data associated with the function of the technology in order to execute the function more effectively.

s 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila in view of Ferguson and Dorum et al. (EP 2172748 A2) hereinafter Dorum.
	Claim 3 and 14:
	Modified Stroila discloses (claim 3) the computer-implemented method of claim 1 and the (claim 14) computer-readable medium of claim 12, but does not explicitly disclose the following elements. However, Dorum does disclose (claims 3 and 14) wherein fitting the curve to the set of points produced by the sampling comprises:
fitting the curve to the set of points to achieve a balance between minimizing a deviation from the set of points and minimizing a curvature of the curve. ([0068] "Overall, the curve fitting minimization functional minimizes the deviation from the data points while ensuring that the curvature changes as little as possible…")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method (claim 3) and/or the non-transitory computer-readable medium (claim 14) as disclosed by modified Stroila by adding the curve fitting as disclosed by Dorum in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.

	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila in view of Ferguson, Dorum, and Weiser et al. (US 20200257301 A1) (hereinafter Weiser).
Claim 4 is dependent on itself (see Claim Rejections - 35 USC § 112). In the interest in compact prosecution, claim 4 is rejected under U.S.C. 103 with the assumption that claim 4 is intended to be dependent on claim 3 rather than itself.
Claim 4:
Modified Stroila discloses the computer-implemented method of claim 4 (in the interest of compact prosecution, examiner assumes claim 3, rather than claim 4, is intended to be referenced here), but does not explicitly disclose the following elements. However, Weiser does disclose wherein the fitted curve comprises a cubic smoothing spline. ([0279] "A spline for fitting the three dimensional geometry data of the road may include a linear spline (first order), a quadratic spline (second order), a cubic spline (third order), or any other splines (other orders)…")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by modified Stroila by adding the cubic smoothing spline as disclosed by Weiser in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.
Claim 15:
	Modified Stroila discloses the computer-readable medium of claim 14, but does not explicitly disclose the following elements. However, Weiser does disclose wherein the fitted curve comprises a cubic smoothing spline. ([0279] "A spline for fitting the three dimensional geometry data of the road may include a linear spline (first order), a quadratic spline (second order), a cubic spline (third order), or any other splines (other orders)…")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-readable medium as disclosed by modified Stroila by adding the cubic smoothing spline as disclosed by Weiser in order to render the technology better suited to guide vehicles through a series of waypoints in a smooth manner.

s 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila in view of Ferguson and Niewiadomski (US 11079245 B1).
	Claim 5 and 16:
	Modified Stroila discloses (claim 5) the computer-implemented method of claim 1 and the (claim 16) computer-readable medium of claim 12, but does not explicitly disclose the following elements. However, Niewiadomski does disclose (claims 5 and 16) further comprising: before sampling the path priors in the identified set of path priors, filtering the identified set of path priors based on a comparison between
	(i) contextual information related to the path priors in the identified set of path priors ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...") and
	(ii) contextual information related to the operation of the vehicle, and wherein sampling the path priors in the identified set of path priors comprises sampling the path priors that remain in the identified set of path priors after the filtering. ((column 20, lines 26-30) "By way of example, if the route request is issued on a Tuesday, in March, on a sunny day, when traffic appears to be light, the abstract navigation graph management module 724 may utilize historic location data that shares at least one common attribute with the route request...")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method (claim 5) and/or the non-transitory computer-readable medium (claim 16) as disclosed by modified Stroila by adding the filtering as disclosed by Niewiadomski in order to more effectively select 
	Claim 6 and 17:
	Modified Stroila discloses (claim 6) the computer-implemented method of claim 5 and the (claim 17) computer-readable medium of claim 16, but does not explicitly disclose the following elements. However, Niewiadomski does disclose (claims 6 and 17) wherein filtering the identified set of path priors comprises:
	obtaining data related to the operation of the vehicle for at least one given contextual variable (column 5 lines 35 - 38 "...positional data (e.g., GPS coordinates and/or times corresponding to current and/or historical graph traversals) may be obtained");
	for each path prior in the identified set of path priors:
(i) accessing metadata for the at least one given contextual variable ((column 20, lines 26-30) "By way of example, if the route request is issued on a Tuesday, in March, on a sunny day, when traffic appears to be light, the abstract navigation graph management module 724 may utilize historic location data that shares at least one common attribute with the route request..."),
	(ii) comparing the accessed metadata to the obtained data for the at least one given contextual variable ((column 20, lines 26-30) "By way of example, if the route request is issued on a Tuesday, in March, on a sunny day, when traffic appears to be light, the abstract navigation graph management module 724 may utilize historic location data that shares at least one common attribute with the route request..."), and
	(iii) identifying the path prior for removal if there is a mismatch between the accessed metadata and the obtained data for the at least one given contextual variable; and removing each path prior identified for removal from the identified set of path priors. ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method (claim 6) and/or the non-transitory computer-readable medium (claim 17) as disclosed by modified Stroila by adding the obtaining of data as disclosed by Niewiadomski in order to more effectively select path priors that are relevant to certain driving conditions. This would allow for more efficient vehicle guidance.
	Claim 7 and 18:
Modified Stroila discloses (claim 7) the computer-implemented method of claim 6 and the (claim 18) computer-readable medium of claim 17, but does not explicitly disclose the following elements. However, Niewiadomski does disclose (claims 7 and 18) wherein the at least one given contextual variable relates to one of (i) time-of-day, (ii) date, (iii) weather conditions, (iv) traffic conditions, (v) school-zone state, or (iv) geometry of an applicable sequence of road segments. ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...")
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method (claim 6) modified Stroila by adding the context variables as disclosed by Niewiadomski in order to more effectively select path priors that are relevant to certain driving conditions. This would allow for more efficient vehicle guidance.

Claims 8, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stroila  in view of Ferguson and Afrouzi  (US 11199853 B1).
Claim 8 and 19:
Modified Stroila discloses (claim 8) the computer-implemented method of claim 1 and the (claim 19) computer-readable medium of claim 12, but does not explicitly disclose the following elements. However, Afrouzi does disclose (claims 8 and 19) wherein sampling the path priors in the identified set of path priors comprises:
using a sampling scheme that involves dynamically selecting a sampling rate ((column 136, lines 7-8) "In some embodiments, the intervals at which samples are taken may be fixed or dynamic...”) to apply to each respective path prior in the identified set of path priors ((column 2, lines 49-51) "…the wheeled device moves along a path from the last known position to a new intended position while performing a first task; and the processor estimates each simulated position; and the processor estimates each simulated position…") ((column 16, lines 24-27) "For example, a robotic sweeper may move along a path while sweeping, a robotic mop may follow along the same path immediately behind the robotic sweeper and mop the floors...")  based on contextual information related to the operation of the vehicle. ((column 136, lines 9-12) "In a dynamic interval system, the sampling frequency may depend on factors such as speed or how smooth the floor is and other parameters.")
modified Stroila by adding the sampling scheme as disclosed by Afrouzi in order to more effectively select path priors that are relevant to certain driving conditions, as well as reduce computation time by lowering the sampling rate when able to do so. This would allow for more efficient vehicle guidance.
Claim 10:
Modified Stroila discloses the computer-implemented method of claim 1, but does not explicitly disclose the following elements. However, Afrouzi does disclose wherein sampling the path priors in the identified set of path priors comprises:
using a sampling scheme that involves dynamically selecting a sampling rate ((column 136, lines 7-8) "In some embodiments, the intervals at which samples are taken may be fixed or dynamic...”) to apply to each respective path prior in the identified set of path priors ((column 2, lines 49-51) "the wheeled device moves along a path from the last known position to a new intended position while performing a first task; and the processor estimates each simulated position; and the processor estimates each simulated position") ((column 16, lines 24-27) "For example, a robotic sweeper may move along a path while sweeping, a robotic mop may follow along the same path immediately behind the robotic sweeper and mop the floors...") based on information related to the respective path prior that comprises one or more of
(i) a geometry of a road segment that corresponds to the respective path prior,
(ii) contextual information for the respective path prior ((column 136, lines 9-12) "In a dynamic interval system, the sampling frequency may depend on factors such as speed or how smooth the floor is and other parameters."), or
(iii) a confidence level associated with the respective path prior.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computer-implemented method as disclosed by modified Stroila by adding the sampling scheme as disclosed by Afrouzi in order to more effectively select path priors that are relevant to certain driving conditions, as well as reduce computation time by lowering the sampling rate when able to do so. This would allow for more efficient vehicle guidance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stroila in view of Ferguson, Afrouzi, and Niewiadomski (US 11079245 B1).
Claim 9:
Modified Stroila discloses the computer-implemented method of claim 8, but does not explicitly disclose the following elements. However, Niewiadomski does disclose wherein the contextual information related to the operation of the vehicle comprises one or more of (i) time-of-day, (ii) date, (iii) weather conditions, (iv) traffic conditions, (v) school-zone state, or (iv) geometry of an applicable sequence of road segments. ((column 20, lines 17-22) "By way of example, if a route request is received that corresponds to a particular day, time, weather condition, traffic condition or the like, the abstract navigation graph management module 724 may filter out historic location data that doesn't correspond to those conditions...")
modified Stroila by adding the contextual information as disclosed by Niewiadomski in order to more effectively select path priors that are relevant to certain driving conditions. This would allow for more efficient vehicle guidance.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stroila in view of Ferguson.
Claim 20:
Stroila discloses a computing system (FIG. 1, [0015] "FIG. 1 is a diagram of a system capable of providing trajectory bundles") comprising:
at least one processor ([0086] "...the mapping platform 107 performs the process 400 and is implemented in, for instance, a chip set including a processor…");
a non-transitory computer-readable medium ([0005] "According to another embodiment, a computer-readable storage medium…");
and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor ([0004] "According to another embodiment, an apparatus comprises at least one processor, and at least one memory including computer program code for one or more computer programs…") such that the computing system is capable of:
while a vehicle is operating in a geographic area, identifying a set of path priors to use as a basis for deriving a planned path for the vehicle in the geographic area ([0003] "The method further comprises clustering the plurality of trajectories into one or more trajectory bundles based on the similarities. The one or more trajectory bundles respectively represent a possible maneuver within the bounded geographic area.");
Stroila does not explicitly disclose the following elements. However, Ferguson does disclose sampling path priors in the identified set of path priors and thereby producing a set of points that is representative of the identified set of path priors ((column 5, lines 56-57) "This analysis may include taking a number of points along each of the trajectories.");
Stroila additionally discloses fitting a curve to the set of points produced by the sampling ([0089] "Alternatively, the mapping platform can use a curve fitting algorithm (e.g., Bezier curves) or any other process to connect the probe points into a trajectory.");
Stroila does not explicitly disclose the following element. However, Ferguson does disclose and deriving the planned path for the vehicle based on the fitted curve. ((column 5, lines 61-64) "If the sum of the likelihood values meets the threshold value, then all of the trajectories that had their likelihood values summed together may be considered a final future trajectory.")
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention to modify the computing system as disclosed by Stroila by adding the curve-fitting operation as disclosed by Ferguson in order to render the technology better suited to guide vehicles through a series of waypoints on a planned path.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 4123

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664